806 F.2d 257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William McKinley CHRISTIAN, Plaintiff-Appellant,v.Michael SAMBERG, Warden;  Virginia State Parole Board,Defendant-Appellees.
No. 86-6688.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 16, 1986.Decided Nov. 26, 1986.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., District Judge.  (C/A No. 86-484-R)
William McKinley Christian, appellant pro se.
E.D.Va.
DISMISSED.
Before WILKINSON, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
William Christian appeals the denial of his motion for leave to proceed in forma pauperis.  The district court denied Christian's motion because he had neither paid the partial filing fee assessed to him nor given an explanation of why he had recently depleted his prison account which was adequate to excuse payment.


2
When Christian submitted his complaint on February 6, 1986, he listed his assets as $.66 in his prison account.  Actually, a deposit made on February 5 gave him a balance of $63.48.  On February 14, apparently just before filing his declaration in support of request to proceed in forma pauperis, (which was received by the district court on February 18), Christian made another expenditure which reduced his balance to $.48.  Because the deposits to his account in the previous six months had totaled $377.17, the district court properly assessed Christian a partial filing fee of 15% of that amount.  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).


3
As required by Croom, Christian was notified at the time of assessment and thereafter reminded several times by the court that he had the right to submit an explanation of his expenditures or of special circumstances which would justify excusing him from payment of the filing fee.  His response was to say that he had spent the money on clothing, a television set and other personal items.  Croom permits dismissal of petition where it reasonably appears that the petitioner has emptied his prison account in order to avoid paying the filing fee.


4
The district court complied with the notice requirements of Croom, and the record amply supports its decision to deny Christian's motion for leave to proceed in forma pauperis.  We therefore deny leave to proceed in forma pauperis on appeal and dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
DISMISSED.